                                               United States Bankruptcy Court
                                               Middle District of Tennessee
Family Trust Services, LLC,
         Plaintiff                                                                                Adv. Proc. No. 19-90088-RSM
Coone,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0650-3                  User: jjk0404                      Page 1 of 2                          Date Rcvd: May 31, 2019
                                      Form ID: pdf001                    Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 02, 2019.
ust            +DAVID ALEXANDER DARCY,    ASKOUNIS & DARCY PC,    444 N MICHIGAN AVE,     STE 3270,
                 CHICAGO, IL 60611-3906
ust            +MADALYN GREENWOOD,    OFFICE OF THE US TRUSTEE,    200 JEFFERSON AVE,     SUITE 400,
                 MEMPHIS, TN 38103-2374
ust            +NATALIE MARIE COX,    US DEPARTMENT OF JUSTICE,    OFFICE OF THE UNITED STATES TRUSTEE,
                 701 BROADWAY,    SUITE 318,   NASHVILLE, TN 37203-3966
ust            +U.S. Trustee,    Office of the U.S. Trustee,    One Memphis Place,
                 200 Jefferson Avenue, Suite 400,    Memphis, TN 38103-2383
ust            +United States Trustee,    Historic U.S. Courthouse,    31 E. Eleventh Street,     Fourth Floor,
                 Chattanooga, TN 37402-4205
pla            +Billy Gregory,    507 Ewing Drive,   Nashville, TN 37207-3118
pla            +Family Trust Services, LLC,    c/o Paul Krog,    414 Union Street, Suite 1740,
                 Nashville, TN 37219-1734
pla            +John Sherrod,    Sherrod CPA Office,    510 S Main St,   Springfield, TN 37172-2815
dft            +Julie Coone,    c/o Robert Laser, Atty,    625 Main Street,    Suite 206,
                 Nashville, TN 37206-3603
dft            +Merdan Ibrahim,    c/o Robert Laser, Atty,    625 Main Street,    Suite 206,
                 Nashville, TN 37206-3603
dft            +Nationwide Investments LLC,    69 Thompson Lane,    Nashville, TN 37211-2587
pla            +Regal Homes Co.,    c/o Paul Krog,   414 Union Street,    Suite 1740,     Nashville, TN 37219-1734
pla            +Reigle Steven,    c/o Paul Krog,   414 Union Street,    Suite 1740,    Nashville, TN 37219-1734

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/Text: charles@nashvillecw.com Jun 01 2019 02:40:41      Charles Walker,
                 69 Thompson Lane,   NASHVILLE, TN 37211,     UNITED STATES 37211-2587
ust            +E-mail/Text: bknotices@clacorp.com Jun 01 2019 02:40:31      MARIE RENEE RICHO,
                 TENNESSEE TITLE LOANS INC,   COMMUNITY LOANS OF AMERICA INC,    C/O BANKRUPTCY DEPARTMENT,
                 8601 DUNWOODY PLACE STE 406,    ATLANTA, GA 30350-2550
ust             E-mail/Text: ustpregion21.hr.ecf@usdoj.gov Jun 01 2019 02:40:04      MONSITA LECAROZ ARRIBAS,
                 OFFICE OF THE US TRUSTEE (UST),    OCHOA BUILDING,   500 TANCA STREET SUITE 301,
                 SAN JUAN, PR 00901
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jun 01 2019 02:40:04      Michael V. Maggio,
                 Trial Attorney,   Office of the US Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,   Grand Rapids, MI 49503-2865
ust             E-mail/Text: ustpregion08.na.ecf@usdoj.gov Jun 01 2019 02:40:06      US TRUSTEE,
                 OFFICE OF THE UNITED STATES TRUSTEE,    701 BROADWAY STE 318,   NASHVILLE, TN 37203-3966
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust               CARRIE
ust               STEVEN EDWARD ANDERSON,   ANDERSON & REYNOLDS PLC
ust               testtrust
ust               worr robinson
                                                                                                                    TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING




            Case 3:19-ap-90088              Doc 13 Filed 06/02/19 Entered 06/03/19 00:10:10                               Desc
                                          Imaged Certificate of Notice Page 1 of 5
District/off: 0650-3         User: jjk0404                Page 2 of 2                  Date Rcvd: May 31, 2019
                             Form ID: pdf001              Total Noticed: 18


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 31, 2019 at the address(es) listed below:
              CHARLES EDWARD WALKER   on behalf of Plaintiff   Regal Homes Co. charles@woodbinelegal.com
              CHARLES EDWARD WALKER   on behalf of Plaintiff   Family Trust Services, LLC
               charles@woodbinelegal.com
              CHARLES EDWARD WALKER   on behalf of Plaintiff Reigle Steven charles@woodbinelegal.com
              CHARLES EDWARD WALKER   on behalf of Debtor Charles Walker charles@woodbinelegal.com
              CHARLES EDWARD WALKER   on behalf of Plaintiff John Sherrod charles@woodbinelegal.com
              CHARLES EDWARD WALKER   on behalf of Plaintiff Billy Gregory charles@woodbinelegal.com
              PAUL JOSEPH KROG   on behalf of Plaintiff John Sherrod pkrog@leaderbulso.com,
               hshovlin@leaderbulso.com
              PAUL JOSEPH KROG   on behalf of Plaintiff   Regal Homes Co. pkrog@leaderbulso.com,
               hshovlin@leaderbulso.com
              PAUL JOSEPH KROG   on behalf of Plaintiff Reigle Steven pkrog@leaderbulso.com,
               hshovlin@leaderbulso.com
              PAUL JOSEPH KROG   on behalf of Plaintiff Billy Gregory pkrog@leaderbulso.com,
               hshovlin@leaderbulso.com
              PAUL JOSEPH KROG   on behalf of Plaintiff   Family Trust Services, LLC pkrog@leaderbulso.com,
               hshovlin@leaderbulso.com
                                                                                            TOTAL: 11




         Case 3:19-ap-90088        Doc 13 Filed 06/02/19 Entered 06/03/19 00:10:10               Desc
                                 Imaged Certificate of Notice Page 2 of 5
     Dated: 5/30/2019
                                        


             IN THE UNITED STATES BANKRUPTCY COURT
                  MIDDLE DISTRICT OF TENNESSEE

IN RE:                              )
                                    )
CHARLES E. WALKER,                  )     Case No. 3:16-bk-03304
      Debtor.                       )     Chapter 11
                                    )     Judge Randal S. Mashburn
                                    )
____________________________________________________________________________

DEBRA A. IRVIN,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )     ADV. 3:19-ap-90103
                                    )
GREEN WISE HOMES, LLC,              )
CHARLES E. WALKER; JON PAUL )
JOHNSON; JULIE COONE; JAMES )
BRETT; and NATIONWIDE               )
INVESTMENTS LLC.                    )
                                    )
      Defendants.                   )
____________________________________________________________________________

FAMILY TRUST SERVICES, LLC;  )
STEVEN REIGLE; REGAL HOMES   )
CO.; BILLY GREGORY; and JOHN )
SHERROD, on behalf of themselves
                             )
and those similarly situated,)
                             )
     Plaintiffs,             )
                             )
v.                           )              ADV. 3:19-ap-90088
                             )
JULIE COONE; NATIONWIDE      )
INVESTMENTS, LLC; and MERDAN )
IBRAHIM.                     )
                             )
     Defendants.             )




Case 3:19-ap-90088     Doc 13 Filed 06/02/19 Entered 06/03/19 00:10:10   Desc
                     Imaged Certificate of Notice Page 3 of 5
                 SCHEDULING AND CONTINUANCE ORDER
                 REGARDING ISSUES RAISED IN MOTIONS
                       TO REOPEN AND REMAND

      The matters presently pending before the court are as follows: (1) the expedited
motion of Charles E. Walker (“Debtor”) to reopen the bankruptcy case and the
subsequent amended motion to reopen the case; (2) the motion of the Plaintiffs,
Family Trust Services LLC, Steven Reigle, Regal Homes Co., Billy Gregory, and John
Sherrod for remand of Adversary Proceeding 19-90088 and certain related relief; and
(3) the motion of Debra Irvin for remand of Adversary Proceeding 19-90103. The
Plaintiffs in the two adversary proceedings have opposed the reopening of the main
bankruptcy case as well as seeking remand of the two adversary proceedings.

      A hearing was set on May 28, 2019, on the expedited motion to reopen, but the
amended motion to reopen raised additional issues that were not in a procedural
posture to be considered at the May 28, 2019, hearing. An issue also arose about the
availability of a witness, prompting the Debtor to request a continuance. Further,
the Court has determined that there is some overlap between the reopening issues
and the remand issues such that efficiency and economy dictate that the hearings on
all these matters be consolidated.     After consulting with counsel regarding an
appropriate schedule, the Court orders as follows:

      (1)    Debtor shall make any supplemental filings by June 14, 2019, in
             accordance with the Court’s instructions at the May 28, 2019, hearing
             regarding the need for additional information on Debtor’s position on
             various issues raised by the outstanding motions.
      (2)    Plaintiffs in the two adversary proceedings shall have until June 21,
             2019, to respond to the Debtor’s supplemental filings.
      (3)    No later than June 21, 2019, at noon, parties shall file exhibits with the
             Court and exchange such exhibits with opposing counsel through use of
             the Court’s Electronic Evidence Submission Application, using a




Case 3:19-ap-90088     Doc 13 Filed 06/02/19 Entered 06/03/19 00:10:10         Desc
                     Imaged Certificate of Notice Page 4 of 5
            numbering system where the Debtor’s exhibits will start with #1001 and
            the Plaintiffs’ exhibits will start with #2001.
      (4)   A hearing on all matters outlined above will be conducted at 9:00 a.m.
            on Friday, June 28, 2019, in Courtroom 1, Customs House, 701
            Broadway Nashville, TN.

      IT IS SO ORDERED.

      




                                                              This Order has been electronically
                                                              signed. The Judge's signature and
                                                              Court's seal appear at the top of the
                                                              first page.
                                                              United States Bankruptcy Court.




Case 3:19-ap-90088     Doc 13 Filed 06/02/19 Entered 06/03/19 00:10:10                   Desc
                     Imaged Certificate of Notice Page 5 of 5
